Citation Nr: 1621252	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.  

4.  Entitlement to service connection for hepatitis C.  

6.  Entitlement to service connection for PTSD.  

7.  Entitlement to service connection for an eye disability.

8.  Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He had service in the Republic of Vietnam, where he performed duties as a radio telephone operator and cannoneer.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in January 2007 and November 2008.  

In March 2016, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  An unappealed July 1995 rating decision denied service connection for a cervical spine disability.  

2.  Evidence associated with the record since the July 1995 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine disability.  

3.  An unappealed July 1995 rating decision denied service connection for a lumbar spine disability.  

4.  Evidence associated with the record since the July 1995 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability.  

5.  An unappealed November 1997 rating decision denied service connection for hepatitis C.  

6.  Evidence associated with the record since the November 1997 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.  

7.  An unappealed January 2007 rating decision denied service connection for PTSD.  

8.  Evidence associated with the record since the 2007 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  

9.  The Veteran's PTSD is associated with the death of a fellow serviceman in the Republic of Vietnam.

10.  An eye disability, diagnosed as defective visual acuity, dry eye syndrome, cataracts, pseudophakia, presbyopia, punctate keratitis, astigmatism, and peripheral vascular disease in the right eye, was first manifested many years after service and the preponderance of the evidence is against a finding that it is in any way related to service.  

11.  Bilateral carpal tunnel syndrome was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision, which denied service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The July 1995 rating decision, which denied service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The November 1997 rating decision, which denied service connection for hepatitis C with liver failure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The January 2007 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

8.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  PTSD is the result of an inservice stressor.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

10.  An eye disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

11.  Bilateral carpal tunnel syndrome is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters, dated in June 2006, August 2008, and October 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the Supplemental Statement of the Case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Furthermore, the VA has obtained an adequate examination for his claims.  

During the March 2016 hearing, the Veteran stated that in the 1970s, he had received treatment at the Santa Fe Hospital and from VA.  The Veterans Law Judge left the record open for 60 days so that the Veteran could submit the records of that treatment.  To date, those treatment records have not been received by the VA.  VA has associated the VA treatment records with the record, and no unassociated VA treatment records have been identified.  In light of the multiple notices to the Veteran, there is no reason to believe that further efforts to obtain that evidence would be any more productive.  Further development would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Accordingly, the Board finds that further development is not warranted.

The Board finds that VA has satisfied the duty to assist the Veteran in the development of the claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks service connection for multiple disabilities.  He contends that they were manifested in or as a result of service, including exposure to herbicides.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (2015). 

Continuity of symptomatology is required only where the condition noted during service, or in the presumptive period, is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015). 

For certain disabilities, such as arthritis and organic diseases of the nervous system, service connection may be presumed when that disability is shown to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2015).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of exposure to herbicides during service.  Those disabilities must be manifested to a degree of at least 10 percent during a period of time specified by regulation.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.309 (2015).  

Because of his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  However, none of the disabilities for which the Veteran seeks service connection are presumed to be the result of that exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.309 (2015).  Accordingly, service connection is not warranted on a presumptive basis.  While the presumption does not preclude the Veteran from submitting evidence of a nexus between herbicide exposure and any of the claimed disabilities, no such evidence has been presented.  Combee v. Brown. 34 F.3d 1039 (Fed. Cir. 1994).  

Furthermore, there is no evidence to suggest that the Veteran is competent by training or experience to diagnose any pathology resulting from herbicide exposure.  The question of an etiologic relationship between an injury or disease and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, with respect to herbicides, the Board finds that the Veteran's unsubstantiated contentions are without merit.  

Cervical and Lumbar Spine Disabilities

During the March 2016 hearing, the Veteran testified that his cervical and lumbar spine disabilities were, primarily, the result of the rigors of service as an artilleryman in Vietnam.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The record shows that this is not the Veteran's first claim of entitlement to service connection for cervical and lumbar spine disorders.  In May 1995, the Veteran filed claims of entitlement to service connection for cervical and lumbar spine disabilities.  

In July 1995, the RO denied service connection for lumbar and cervical disc disease with radiculopathy.  The RO found that the Veteran's service medical records did not show any complaint of or treatment for or diagnosis of lumbar or cervical disc disease nor was disc disease shown within one year of discharge.  The first manifestations of lumbar and cervical spine disorders were not reported until the late 1980s, many years after service.  In addition, the available scientific and medical evidence did not support the conclusion that cervical or lumbar spine disorders were associated with herbicide exposure or otherwise related to service.  Accordingly, the RO found no basis for service connection.  The Veteran was notified of those decisions, and his appellate rights.  However, a timely notice of disagreement was not received with which to initiate an appeal.  Therefore, those decisions became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered. 38 U.S.C.A. § 7105 (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

When a Veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has presented new and material evidence.  38 C.F.R. § 3.156 (2015).  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining whether it is material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  

If new and material evidence is presented, the Board may then proceed to adjudicate the merits of the claim, but only after ensuring that the duty to assist in the development of the claim has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  

Evidence added to the record since the July 1995 decision consists of a records showing VA treatment from June 1996 to January 2012, the report of a November 2007 VA examination, and the transcript of his March 2016 hearing held before the undersigned Veterans Law Judge.  During his hearing, the Veteran testified that his cervical and lumbar spine disorders were, primarily, the result of heavy lifting associated with his duties in service as an artilleryman.  He acknowledged that he did not seek treatment for either of those disorders in service.  

The additional VA treatment records of record show ongoing treatment for cervical and lumbar spines.  

During a November 2007 VA examination, the Veteran reported that his cervical spine disorder, manifested primarily by right-sided neck pain, had been present since 1966.  He noted that lumbar spine pain had been present since 1968.  X-rays confirmed the presence of intervertebral disc syndrome with degenerative arthritis changes in the cervical spine and degenerative arthritis in the lumbar spine.   

That evidence is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative or redundant of the evidence of record in July 1995.  Although it shows continuing treatment for cervical and lumbar spine disabilities, it provides no competent evidence of any objective manifestations prior to the late 1980s.  The additional evidence also does not provide evidence of a nexus between service and either the cervical or lumbar spine disability.  

While the Veteran maintains that cervical and lumbar spine disabilities are the result of frequent heavy lifting associated with his duties as an artilleryman, he is only competent to report observations which can be made by a layman and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing the cervical and lumbar spine problems.  Therefore, even when considered with the evidence previously of record, the additional evidence and the Veteran's contentions do not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical or lumbar disability.  

In sum, the evidence is not new and material.  The Veteran does not meet the criteria for reopening the claims of service connection for a cervical or lumbar spine disability.  Therefore, the appeal is denied.

Hepatitis C

In June 1997, the Veteran filed a claimed for service connection for hepatitis C with liver failure.  He stated that it was primarily the result of exposure to herbicides in the Republic of Vietnam.  

In November 1997, the RO denied service connection for liver disease, diagnosed as hepatitis C.  The RO noted that the service medical records were negative for any complaints or clinical findings of liver disease, including hepatitis C.  The RO found that  disorder had been confirmed in February 1997 by a liver biopsy.  In addition, there was no competent evidence of a nexus between hepatitis C and service, including exposure to herbicides.  

The Veteran was notified of that decision, and his appellate rights.  However, a timely notice of disagreement was not received to initiate an appeal.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

During the March 2016 hearing, the Veteran testified that his hepatitis C was the result of his exposure to bodily fluids while working with a graves registration detail in Vietnam.  He stated that he began to experience fatigue shortly after service and that a blood test showed the presence of hepatitis C.

Additional VA treatment records, dated from March 1997 to January 2012, show that the Veteran continues to be followed for hepatitis C.  During a November 2007 VA examination, the Veteran reported that he had hepatitis C since 1965, manifested primarily by fatigue.  The examiner opined that the likely risk factor was the Veteran's exposure to blood during the Vietnam War. 

The Board finds that the additional evidence is new in the sense that it has not previously been before the VA.  It is also material in that the VA examiner provided a nexus between the Veteran's service and development of hepatitis C.  That evidence is presumed credible for the limited purpose of ascertaining its materiality and presents a reasonable possibility of substantiating the claim.  Therefore, the additional evidence is new and material and the claim for service connection for hepatitis C is reopened.  To that extent only, the appeal is allowed.

Psychiatric Disability

The Veteran contends that he has PTSD as a result of the death of a serviceman in his unit in Vietnam.  After reviewing the record, the Board finds that claim is corroborated and that it is at least as likely as not that the Veteran has PTSD as the result of a corroborated stressor during service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304 (2015).

In January 2007, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The RO stated that the Veteran had not provided credible evidence that the claimed stressor actually occurred.  The Veteran was notified of that decision, and his appellate rights.  However, he did not perfect a timely appeal.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  In September 2009, the Veteran requested that the claim be reopened.  

The additional evidence includes the transcript of the Veteran's March 2016 hearing before the undersigned Veterans Law Judge.  That evidence is not only new, it is material in the sense that the Veteran identified the name of the fellow serviceman who was killed in Vietnam and further identified the manner in which that serviceman was killed.  It is neither cumulative nor redundant, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim.  Accordingly, it is sufficient to reopen the claim, and therefore, the Board will conduct a de novo review.

The evidence of record shows many diagnoses of PTSD.  Not only does the report of a December 2007 VA psychiatric examination confirm the diagnosis, it provides credible evidence that the claimed stressor actually occurred.  During the examination, the Veteran stated that in Vietnam, a friend of his had been blown up and mutilated in an explosion while the Veteran was nearby.  The Veteran states that he tried to help his friend, but could not.  During the March 2016 hearing before the undersigned Veterans Law Judge, the Veteran elaborated on that stressor.  He identified the friend and stated that he had been trying to clear a round from an artillery piece, when the round exploded.  

A search of the internet verifies a similar phonetic spelling of the friend's name and the fact that individual was in the Veteran's field artillery battery as shown on the information for the Vietnam Wall Memorial.  It also verifies the fact that the Veteran and his friend were in Vietnam at the same time and that the friend died as a result of friendly fire or misadventure during a time the Veteran was in Vietnam.  Because of those many similarities to the account provided by the Veteran, the Board takes judicial notice of the internet report and finds that the claimed stressor is verified.  Because the Veteran has a diagnosis of PTSD and a verified stressor associated with that diagnosis, the Board concludes that the Veteran meets the criteria for service connection.  At the very least, there is an approximate balance of evidence both for and against the claim that he has PTSD as a result of service in Vietnam.  Under those circumstances, all reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

Eye Disability

In May 2008, the Veteran filed this claim of entitlement to service connection for a bilateral eye disorder.  

The Veteran's service medical records are negative for any complaints or clinical findings of an eye disorder of any kind.  During the November 1967 service separation examination, he answered, "No," when asked if he then had, or had ever had, eye trouble or if he had ever worn eyeglasses or an artificial eye.  On examination, his eyes, generally, were found to be normal, as were his ophthalmoscopic processes.  His pupils and ocular motility were also found to be normal.  His uncorrected distant visual acuity was 20/20, bilaterally.  

During VA treatment in July 1996, it was noted that the Veteran wore corrective lenses.  

Dry eye syndrome was first reported during VA treatment in November 2006.

During the VA examination in November 2007, there were no complaints or clinical findings of an eye disorder.  On examination, the Veteran's eyes were essentially normal.  There was no icterus. Extraocular muscle movements were intact, and the pupils were round and reactive to light.  A funduscopic examination revealed no retinal hemorrhages or exudates. 

During a March 2008 consultation with the VA Optometric Service, the Veteran complained of sandy, gritty, irritated, dry eyes, greater on the left than the right.  It was noted that he was still using lubricating ointment.  On examination, his corrected visual acuity was 20/20-1 on the right and 20/25- on the left.  Following the consultation, the diagnoses were hyperopic presbyopia of the right eye and mixed astigmatic presbyopia of the left eye; dry eyes, left greater than the right; mild meibomitis of both eyes; mild trichiasis of the right eye, epilated two lashes without complication; mild Cataracts of both eyes, not visually significant; and peripheral vascular disease of the right eye.  There was no evidence of nexus between any of those disorders and the Veteran's service.  

During a September 2009 consultation with the VA Optometric Service, the Veteran complained of a foreign body sensation, greater in the left eye.  On examination visual acuity in the right eye was 20/70 correctable to 20/20.  It was 20/60 in the left eye correctable to 20/40-.  The assessment was hyperopic presbyopia of the right eye and hyperopic astigmatism presbyopia of the left eye; dry eyes signs and symptoms; and peripheral vascular disease of the right eye.  

In January 2010, during a consultation with the VA Ophthalmology Service, the Veteran complained that his vision was getting worse.  It was noted that he had a history of cataracts, refractive error, and dry eyes.  On examination, his visual acuity was 20/40 in the right eye, correctable to 20/25 and 20/150 in the left eye, correctable to 20/30.  The diagnosis was cataracts, greater in the left eye than the right.  

In August 2010, it was noted that the Veteran had undergone cataract surgery.  

In August 2010, following treatment by his VA primary care physician, the Veteran's diagnoses included cataract, pseudophakia, punctate keratitis, astigmatism, and presbyopia. 

After reviewing the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an eye disability.  The service medical records are negative for any complaints or clinical findings of an eye disorder of any kind.  It is reasonable to expect that had he been having manifestations of eye disability, he would have sought medical help.  He did seek treatment for other problems.  That he did not do so for any manifestations associated with the claimed eye disorder is evidence against the claim.  During the Veteran's November 1967 service separation examination, he answered, "No," when asked if he then had, or had ever had eye trouble or if he had ever worn corrective lenses or an artificial eye.  On examination, his eyes, generally, and his ophthalmologic processes were normal, as were his pupils and ocular motility.  His uncorrected visual acuity was 20/20, bilaterally.  

After service, the Veteran was examined by the VA on at least two occasions in August 1988 and June 1994.  While those examinations were performed, primarily, to determine the nature, etiology, and severity of an abscess, the Veteran reported a history of multiple other disorders, such as back muscle problems, hypoglycemic episodes, migraine headaches, and carpal tunnel syndrome.  That he did not report a history or presence of eye problems is further evidence against the claim.  

The evidence on file is negative for any findings of a chronic, identifiable eye disorder until July 1996, when it was noted that the Veteran wore corrective lenses.  Dry eye syndrome was reported during VA treatment in November 2006.  

Since March 2008, VA treatment records show that the Veteran has been treated for multiple eye disorders, including defective visual acuity, dry eye syndrome, cataracts, pseudophakia, presbyopia, punctate keratitis, astigmatism, and peripheral vascular disease in the right eye.  However, there is no competent evidence that any of those disorders are related to any event in service.  The normal medical findings at the time of Veteran's separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service are probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Forshey v. West, 12 Vet. App. 71 (1998).

In addition, the Board notes that the Veteran did not file the initial claim for service connection for an eye disorder until May 2008, many years after separation from service.  Had he experienced an eye disorder prior to the mid-1990s, he knew how to file an earlier claim.  That he did not do so suggests that an eye disorder was not present.  

In light of the foregoing discussion, the Board concludes that the Veteran did not have a chronic, identifiable eye disorder for many years after service and that the preponderance of the evidence is against a finding that it is in any way related to service.  Accordingly, the Veteran does not meet the criteria for service connection for a disorder in either eye.  Therefore, service connection is not warranted, and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Carpal Tunnel Syndrome

During the March 2016 hearing before the undersigned Veterans Law Judge, the Veteran testified that his carpal tunnel syndrome was the result of heavy lifting and other rigorous functions performed in conjunction with his duties as a field artilleryman in service.  However, after reviewing the record, the Board finds that the preponderance of the evidence is against the claim.  

The Veteran's service medical records are negative for any complaints or clinical findings of carpal tunnel syndrome.  Again, it is reasonable to expect that had he been having wrist problems, he would have sought medical help.  He did seek treatment for multiple other problems.  That he did not do so for any manifestations associated with carpal tunnel syndrome is evidence against the claim.  During the Veteran's November 1967 service separation examination, he answered, "No," when asked if he then had, or had ever had, swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; or neuritis.  On examination, his upper extremities and neurologic processes were found to be normal.  

He did not report the presence of carpal tunnel syndrome until the VA examination in June 1994.  He suggested that such disorder had been present since the late 1980s, more than 20 years after separation from service.  

Since June 1994, VA treatment records, such as those dated in July 1996 and May 2007, and a June 2012 report from his treating VA physician, show that the Veteran continues to receive treatment for carpal tunnel syndrome.  Despite the continuing treatment, there is no competent evidence that the Veteran's carpal tunnel syndrome is related to any event in service.  Moreover, during his November 2007, the Veteran acknowledged that carpal tunnel syndrome had been present since 1973.  That was approximately six years after separation from service and is further evidence against a finding that carpal tunnel syndrome had its onset in service.  The normal medical findings at the time of Veteran's separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Forshey v. West, 12 Vet. App. 71 (1998).

In addition, the Board notes that the Veteran did not file the initial claim of service connection for carpal tunnel syndrome until May 2008, many years after separation from service.  Had he experienced carpal tunnel syndrome in the 1970s, and had he believed that it was the result of service, he knew how to file a service connection claim prior to 2008.  That he did not do so supports the conclusion that carpal tunnel syndrome was not present for many years after service.  

The Board concludes that the Veteran did not have chronic, identifiable carpal tunnel syndrome during service or for many years after service and that the preponderance of the evidence is against a finding that it is in any way related to service.  Accordingly, the Veteran does not meet the criteria for service connection, and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a cervical spine disability is denied.  

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a lumbar spine disability is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a hepatitis C is reopened and to that extent only the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened and to that extent the appeal is granted.  

Service connection for PTSD is granted.  

Service connection for an eye disability is denied.

Service connection for bilateral carpal tunnel syndrome is denied.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

The Board finds that a VA examination would be useful in determining whether the Veteran's hepatitis C is related to service.  The Veteran has claimed that it is related to service in a graves registration detail during service.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine the etiology of hepatitis C.  The examiner should review the claims file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hepatitis C is related to service or to any incident of service.  The Veteran has claimed that hepatitis C is related to service in a graves registration detail during service.  The examiner should discuss the risk factors present in this case in providing the opinion.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


